DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendment
Applicant's submission filed on Feb. 1, 2021 has been entered.
1) Claims amended: 
(1) independent claims: 1, 15, and 17.
(2) dependent claims: none.
2) Claims canceled: none.
3) Pending claims: 1-20. 
4) New claims: none.
They comprise of 3 groups:
Method1: 1-14, and 
System1: 15-16, and
Article: 17-20.
They are of similar scope and will be examined together.
As of Feb. 1, 2021, independent method claim 1 is as followed:






[1] providing an interactive interface on a display of the vehicle for registering the vehicle; 
[2] receiving vehicle information dataset that includes a vehicle identification number (VIN) and a geolocation of the vehicle and customer information dataset from one or more networked resources prior to transmitting an initial message to the interactive interface on the display of the vehicle to be registered;
[3] verifying availability of the vehicle to be registered based on vehicle identification number (VIN) and the geolocation of the vehicle by comparing the geolocation of the vehicle in the vehicle information dataset to be registered with a geolocation of the vehicle data from a database having a vehicle identification number (VIN)-based dataset from a dealership;
[4] verifying a level of services to be activated for the vehicle during the registration of the vehicle process;
[5] transmitting the initial message to the interactive interface on the display of the vehicle to be registered;
 [6] receiving an initial response from the interactive interface on the display of the vehicle to the initial message;
[7] verifying accuracy of the received initial response with an authorized server; and
[8] activating the level of services for a registered vehicle.
	Note: for referential purpose, numeral [1]-[8] are added to the beginning of each step.


Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) In independent claims 1, 15 and 17, step [4], as shown below, appears to be out of order and vague since the registration of the vehicle is not completed and verified by the “Confirmation Engine”, Fig. 1, 160.  
“[4] verifying a level of services to be activated for the vehicle during the registration of the vehicle process;”

    PNG
    media_image1.png
    508
    729
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    344
    499
    media_image2.png
    Greyscale

	As shown Fig. 100, and respective [0027],
[5] “transmitting the initial message to the GUI…,” is shown on Fig. 1, 140 “Message”, 
[6] “receiving an initial response from the GUI…,” is shown on Fig. 1, 150 “response,”
[7] “verifying accuracy of response with authorized server,” on Fig. 1, 160 “Confirm,”
Then, the next few steps appear to be:
Fig. 1, 170 “Activating the subscription services”,
Fig. 1, 175 “providing a level of services”, “Full”, “Limited”, or “Transfer/New Owner”, and 
[10] selecting the level of service by the customer, and 
[11] activating the selected level of service for the registered vehicle.
	In other word, the current amended step [4] of “verifying a level of services to be activated” should be after step [7] “verifying accuracy of the received initial response”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors (3).  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1-14 (method), 15-16 (system), and 17-20 (article) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
Name					Publication
(1) YAMAGIWA			US 2005/0.139.664, and  
(2) LINK, II et al.			US 2010/0.228.404, and 
(3) LUCAS et al.			US 2008/0.228.346, and 
(4) CHEN et al.			US 2015/.170.439, and/or
(5) BAE et al.				US 2009/0.150.768.			
As for independent claims 1, 15, and 17, YAMAGIWA discloses a computer implemented method for a vehicle via a vehicle registration network; the method comprising:
[1] providing an interface (terminal) at the car dealer for registering the vehicle, 
See Fig. 1 and respective [0052-0053]

    PNG
    media_image3.png
    250
    476
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    462
    650
    media_image4.png
    Greyscale

	
	

a vehicle identification number (VIN) and customer information dataset from one or more networked resources prior to transmitting an initial message to the interactive interface on the display of the vehicle to be registered;

    PNG
    media_image5.png
    438
    553
    media_image5.png
    Greyscale

{see [0052] above which teaches the Terminal 20 reads out the vehicle ID and the owner information of the brand new vehicle is inputted into the Terminal 20 at the car dealership, and Fig. 9 above}
[3] verifying availability of the vehicle to be registered based on vehicle identification number (VIN) and comparing the vehicle information dataset to be registered with the vehicle data from a database having a vehicle identification number (VIN)-based dataset from a dealership;

    PNG
    media_image3.png
    250
    476
    media_image3.png
    Greyscale

{see [0052] discloses the “brand-new” vehicle which indicates the availability of the vehicle has been verified and the status of the vehicle is “brand-new”.  YAMAGIWA also discloses that Vehicle Management server establishes a correlation between them and registers the same in the database 120 as owner data for the brand-new vehicle which indicates a comparison was made to the vehicle database and the result is that the vehicle is a “brand-new” and available for sale vehicle.  
[5] communicating to the interactive interface on the display of the vehicle to be registered;
{see [030] wherein the Vehicle Management Server (VMS) 10 is capable of communicating with any of all terminals 20 and the server 30 for the vehicle sales website, via the communication network 80.  The VMS is also capable of communicating with the mobile terminal 21 or the customer.  
[6] communicating with the interactive interface on the display of the vehicle to the initial message;
{see [030] wherein the Vehicle Management Server (VMS) 10 is capable of communicating with any of all terminals 20 and the server 30 for the vehicle sales website, via communicating with the mobile terminal 21 or the customer.  
[7] verifying accuracy of the received initial response with an authorized server; and

    PNG
    media_image6.png
    209
    471
    media_image6.png
    Greyscale

YAMAGIWA teaches the claimed invention except for explicitly discloses the features:
(1) an interactive interface on a display of the vehicle (on-boarding) feature.
(2) step [4] of ”verifying a level of services to be activated for the vehicle during the registration of the vehicle process;”
(3) verifying availability of the vehicle using the geolocation of the vehicle, and 
(4) The type of communicating is transmitting a message and then receiving a response to the message.
(5) step [8] of “activating the level of services for a registered vehicle”.
In a similar system and method for configuring and provisioning a vehicle, LINK, II et al. teaches a method for automatically configuring a service of telematics control unit (TCU) on-boarding a vehicle comprises receiving the unique identifier of the TCE and the subscriber.  The vehicle equipment associated with the TCU may include various system controls modules 

    PNG
    media_image7.png
    442
    545
    media_image7.png
    Greyscale

As shown above and [0068-0069] below, LINK, II et al. teaches the disclosure of various levels of services to be activated for the vehicle during the registration of the vehicle process and activating (provisioning) the level of services for a registered vehicle after the selection of the services by the customer using customer’s interface.


    PNG
    media_image8.png
    410
    500
    media_image8.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the vehicle registration system of YAMAGIWA by including the provision of various level of services/applications to be activated during registration as taught by LINK, II et al. for adding the services to the vehicle as taught in claim 1.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination (G & A) each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The teachings of YAMAGIWA /LINK, II et al. fairly teaches the claimed invention except for explicitly discloses (3) verifying availability of the vehicle using the geolocation of the vehicle, and (4) The type of communicating is transmitting a message and then receiving a response to the message.
In a similar system for managing vehicle assets, LUCAS et al. teaches the step of verifying availability of a vehicle from a database having a 2nd vehicle identification number 
 
    PNG
    media_image9.png
    485
    500
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    518
    500
    media_image10.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the vehicle registration system of YAMAGIWA /LINK, II et al. the verifying availability of the item to be in transaction by comparing geolocation (location) of the vehicle with the location of the vehicle data from a database having a 2nd VIN dataset as taught by LUCAS ET AL. for verification purpose.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination (A) each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
except for explicitly discloses (4) The type of communicating is transmitting a message and then receiving a response to the message.
In a similar vehicle management, CHEN ET AL. is cited to teach the features of registration process between the service provider and the user by opening an account for the user, then multiple steps of communication exchanges between the two entities such as sending an initial message asking user’s name, user’s contact information, mailing address, e-mail address, etc., and receiving responses from the user for the various account personal information, see [0042] below.
	














    PNG
    media_image11.png
    675
    475
    media_image11.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the vehicle registration system of YAMAGIWA /LINK, II et al. / LUCAS ET AL. the features of registration process between the service provider and the user by opening Alternatively, since the claimed invention is merely a combination of old elements, and in the combination (A) each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
In a similar vehicle configuration system, BAE teaches the provision of an interactive interfaces on-board client vehicle, see [0022] and Fig. 2.

    PNG
    media_image12.png
    336
    450
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    311
    450
    media_image13.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the vehicle registration system of YAMAGIWA/LINK, II et al. /LUCAS ET AL. /CHEN ET AL. by including interactive interface on-boarding vehicle as taught by BAE et al. for ease of use and expediency, as taught in [0022-0023].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination (G & A) each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dependent claim 2 (part of 1 above), which deals with availability verifying features, this is taught in YAMAGIWA Fig. 9, S112 “Transmission of Vehicle ID and Vehicle Information”, S122 “Transmission of Owner Information”, Database 120, S114  “Registration of Vehicle Data”, S124 “Registration of Owner Data”, and S134, or LUCAS et al. [0063-0064] and [0068-0069] and [0091-0093].
As for dependent claim 3 (part of 1 above), which deals with the feature of the interactive interface, a smart phone having an input capability, this is taught in CHEN ET AL. Fig. 1, element 20 is a smart phone with input capability, or in BAE et al. Fig. 3 or Fig. 4.

    PNG
    media_image14.png
    488
    424
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    380
    550
    media_image15.png
    Greyscale


1 above), which deals with the feature of the data sources, this is taught in YAMAGIWA pars. [0048, 0049, and 0050] or LINK, II et al. Fig. 1 32 “Telematics Services Provider”, or LUCAS ET AL. [0068-0069], [0091] and [0093].
As for dependent claim 5 (part of 1 above), which deals with the features of the vehicle information, this is taught in YAMAGIWA in Fig. 5, “Type, Model, MSN, and pars. [0031, 0039], Fig. 8 and [0048 “vehicle history data”].  The submission of other vehicle data beside VIN would have been obvious if desired to improve vehicle registration accuracy.
As for dependent claim 6 (part of 1 above), which deals with the feature of the data sources, this is taught in YAMAGIWA Fig. 8 and respective pars. [0048-0049]. The selection of other well known data sources would have been obvious.
As for dependent claim 7 (part of 1 above), which deals with the features of the customer marketing information, this is taught in YAMAGIWA Fig. 8 and respective pars. [0047 “owner data include owner information which corresponds to the vehicle ID.  The owner information designates owner’s name, date of birth, address and the like]. The selection of other well known customer information would have been obvious.
As for dependent claim 8 (part of 1 above), which deals with the features of the customer information, this is taught in YAMAGIWA Fig. 7 and respective pars. [0047-0048].The selection of other well known customer information would have been obvious.
As for dependent claims 9-10 (part of 1 above), which deal with the features of the customer message and response, these are taught in YAMAGIWA [0052 “establish a correlation between them…”].  The selection of other well known customer information would have been obvious.


1 above), which deals with the features of the customer input feature, customer’s email, this is taught in CHEN ET AL. [0042 internal e-mail account].
 As for dependent claim 12 (part of 1 above), which deal with the features of the customer information for registration, these are taught in YAMAGIWA /LINK, II et al. / LUCAS ET AL. /CHEN ET AL. as shown in YAMAGIWA Fig. 7 and respective pars. [0047-0048], and CHEN ET AL. [0042 … correlate]. 
As for dependent claim 13 (part of 1 above), which deal with the features of the customer information for registration, these are taught in YAMAGIWA Fig. 9 and CHEN ET AL. [0042 … correlate]. 
As for dependent claim 14 (part of 1 above), which deal with the features of the activation of the service level, these are taught in CHEN ET AL. Fig. 7 and respective pars. [0042-0044]. 
As for independent claim 15, which includes the wireless communication feature, this is taught in CHEN ET AL. Fig. 1, [0033 wireless communication…].
As for dependent claim 16 (part of 1 above), which deal with the features of the service level, these are taught in LINK, II et al. [0069-0070] or LUCAS ET AL. [0091 “Vehicle Management”] and [0093 “Routine Maintenance”] or CHEN ET AL. Fig. 1 and respective pars. [0031 diagnostic server 14, a referral server 15].  As for the types of maintenance service such as door lock/unlock, etc., the selection of any well known vehicle maintenance issues or services such as door issues, light issues, emission control, etc., are within the skilled of the artisan and would have been obvious.
As for dependent claim 18 (part of 1 above), which deals with the feature of the interactive interface, this is taught in YAMAGIWA Fig. 1, [0029], and [0052] cited above.
1 above), which deal with the features of the service level, these are taught in CHEN ET AL. Fig. 1 and respective pars. [0031 data retrieving tool 12, a diagnostic server 14, a referral server 15]. 
As for dependent claim 20 (part of 1 above), which deals with the feature of the interactive interface, this is taught in YAMAGIWA Fig. 1, Terminal 20’s or 21, and respective [0029] or LINK, II et al. Fig. 7, step 725 “Using a User Interface”, and respective [0067] and [0069] or BAE ET AL. Fig. 2.

    PNG
    media_image15.png
    380
    550
    media_image15.png
    Greyscale
.
	Response to Arguments
Applicant’s arguments on Feb. 01, 2021 are noted and the results are as followed:
1) 112, 2nd rejection:
The amendment overcomes the previous rejections, however, the amendment also introduces new rejection.
2) 103 Rejection: 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAN D NGUYEN/Primary Examiner, Art Unit 3689